 



Exhibit 10.4
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
July 27, 2006 (the “Effective Date”) by and between Medicis Pharmaceutical
Corporation “Company” or “Medicis”) and Jason D. Hanson (“Executive”).
          WHEREAS, the Company currently employs Executive;
          WHEREAS, the Company and Executive (the “Parties”) wish to set forth
in writing the terms on which Executive will continue to be employed by the
Company;
          THEREFORE, the Parties agree as follows:
1.     TERM
          1.1      Term. The term of this Agreement shall commence on the date
Effective Date, and shall continue on the terms and conditions set forth below,
until Executive’s employment is terminated as provided in Section 5 (the
“Term”).
2.      POSITION AND DUTIES
          2.1      Position or Duties. Executive shall serve as the Executive
Vice President & General Counsel of the Company, and shall have such authority,
duties and responsibilities as ordinarily assigned to the chief legal officer of
a publicly traded entity. Executive shall also have such additional authority,
duties and responsibilities as assigned to him by the Company from time to time
with his consent.
3.      COMPENSATION
          3.1      Base Compensation. Executive shall be paid a salary at the
annual rate of $430,000 (the “Base Compensation”). The Base Compensation shall
be reviewed at least annually, and may be increased, but not decreased. In the
event that the Base Compensation is increased, the new salary shall be the Base
Compensation for purposes of this Agreement thereafter.
          3.2      Bonus Compensation. For each fiscal year during the term of
employment, Executive shall be eligible to receive a cash bonus based on a
target bonus of not less than 50 % of Executive’s Base Compensation for that
fiscal year the portion of which shall be awarded based on the Company’s
achievement of certain operating, financial or other corporate goals established
by the Board of Directors (the “Board”) of the Company, or the Compensation
Committee (the “Committee”) of the Board. The target bonus for any fiscal year
that is less than twelve months shall be prorated by multiplying the target
bonus by a fraction the numerator of which is the number of months in the fiscal
year and the denominator of which is twelve. The bonus compensation shall be
paid not later than the 15th day of the third month following the end of the
Company’s tax year. Executive’s bonus for 2006 shall be paid on August 15, 2006.

 



--------------------------------------------------------------------------------



 



          3.3      Benefits. Executive shall be entitled to participate in all
pension, 401(k) and other employee plans and benefits, including without
limitation, medical, dental, vision, disability and life insurance plans, in
accordance with the terms of such plans or policies as they may be in effect
from time to time, on the same basis as other executive-level employees of the
Company.
          3.4      Indemnification and Directors and Officers’ Insurance.
               (a)      During the Employment Period and thereafter, the Company
shall indemnify the Executive to the fullest extent permitted under law from and
against any expenses (including but not limited to attorneys’ fees, expenses of
investigation and preparation and fees and disbursements of the Executive’s
accountants and other experts), judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by the Executive in connection with
any proceeding in which the Executive was or is made party or was or is involved
(for example, as a witness) by reason of the fact the Executive was or is
employed by the Company.
               (b)      Such indemnification is subject to:
                    (i)      the Company promptly receiving written notice that
a claim or liability has been asserted or threatened (“Notice of Claim”);
                   (ii)      the Executive providing reasonable cooperation and
assistance in the defense or settlement of a claim; and
                  (iii)      the Company being afforded the opportunity to have
the sole control over the defense and/or settlement of such claim or liability.
               (c)      Unless within twenty days after receiving the Notice of
Claim, the Company notifies the Executive in writing of its intent to defend
against such claim or liability, the Executive may defend, settle and/or
compromise any such claim or liability, and be indemnified for all losses
resulting from such defense, settlement and/or compromise, and the Company shall
advance to the Executive all costs and expenses incurred by him in connection
with any proceeding covered by this provision within twenty days after receipt
by the Company of a written request for such advance, provided such request
shall include an undertaking by the Executive to repay the amount of such
advance if it shall ultimately be determined that he is not entitled to be
indemnified against such costs and expenses. If the Company gives the Executive
such written notice the Executive also may participate in such defense at his
own cost and expense.
               (d)      Such indemnification shall continue as to the Executive
during the Employment Period and for ten years from the Date of Termination with
respect to acts or omissions which occurred prior to his cessation of employment
with the Company and shall inure to the benefit of the Executive’s heirs,
executors and administrators.
               (e)      The Company agrees to continue and maintain directors’
and officers’ liability insurance policies covering the Executive to the extent
that the Company provides such coverage for its other executive officers. Such
insurance coverage shall continue as to the Executive even if he has ceased to
be an employee or agent of the Company with respect to acts or omissions which
occurred prior to his cessation of employment with the Company.

2



--------------------------------------------------------------------------------



 



          3.5      Method of Payment. The monetary compensation payable and any
benefits due to Executive hereunder may be paid or provided in whole or in part,
from time to time, by the Company and/or its respective parents, subsidiaries
and affiliates, but shall at all times remain the responsibility of the Company.
          3.6      Vacation. Executive shall be entitled to 23 days of paid
vacation annually during the Term. Executive’s vacation pay shall not be subject
to the Company’s policies applicable to non-executive employees concerning
accrual, use and scheduling of vacation, as such policies may be in effect from
time to time. Executive’s vacation pay shall vest in equal increments each pay
period during each year, and may not be carried over from year to year.
Executive shall provide reasonable notice of his intent to take vacation time to
his supervisor and obtain his supervisor’s approval before taking vacation time.
Executive must make reasonable efforts to be accessible to the Company during
periods of vacation..
          3.7      Business Expenses. Executive shall be entitled to
reimbursement of reasonable business expenses in accordance with Company
policies, as they may be in effect from time to time.
4.      PRIMARY DUTY TO THE COMPANY
          4.1      Devotion of Time and Effort. Executive shall use Executive’s
good faith best efforts and judgment in performing Executive’s duties as
required hereunder and to act in the best interests of the Company. Executive
shall devote all of his business time, attention and energies to the business of
the Company.
          4.2      Other Activities. Executive may engage in other activities
for Executive’s own account while employed hereunder, including without
limitation, charitable, community and other business activities, provided that
in the judgment of the Board such other activities do not materially interfere
with the performance of Executive’s duties hereunder, and do not violate
Sections 6 and 7. With regard to any other businesses or activities, Executive
shall notify the Board of all such activities and shall not begin such
activities until Executive receives written approval from the Board, which shall
not be unreasonably withheld or unduly delayed. This restriction shall not apply
to a passive ownership by Executive of less than one percent of the securities
of a publicly traded entity with a market capitalization greater than
$500,000,000 at the time of Executive’s investment.
5.      TERMINATION
          5.1      Due to Death. Executive’s employment shall terminate as of
the date of his death.
          5.2      Due to Disability. The Company may terminate Executive’s
employment if he becomes “disabled”, as defined below, upon thirty days’ written
notice to Executive. For purposes of this Agreement, the term “Disability” shall
mean a physical or mental incapacity as a result of which Executive becomes
unable to continue to perform the essential functions of his job with or without
accommodation hereunder for six consecutive calendar months or for shorter
periods aggregating 125 business days in any twelve month period, or, if this
provision is inconsistent with any applicable law, to the extent not prohibited
by law.

3



--------------------------------------------------------------------------------



 



          5.3      By the Company Without “Cause”. The Company may terminate
Executive’s employment without “Cause” as defined in Section 5.5 below at any
time upon thirty days’ written notice to Executive.
          5.4      By Executive Without “Good Reason”. Executive may terminate
his employment hereunder without Good Reason, as defined in Section 5.6 below,
at any time upon thirty days’ written notice (the “Notice Period”) to the
Company. During the Notice Period, Executive shall continue to perform
Executive’s duties hereunder and shall not be employed by any other person or
entity.
          5.5      By The Company For “Cause”. The Company may terminate
Executive’s employment for “Cause”. Not less than thirty days prior to the date
of termination, Executive shall be notified in writing of the Company’s
intention to terminate, the grounds for doing so and the date of the
termination. The notice shall specify a date within thirty days of the notice on
which Executive shall have an opportunity to address the Board as to the grounds
for termination. The Company may relieve Executive of his duties between the
date of the notice and the proposed date of termination, and such action shall
not constitute “Good Reason” for Executive to terminate under Section 5.6. For
purposes of this Agreement, “Cause” shall mean the Board’s reasonable
determination that one or more of the following conditions exist:
               (a)      Executive has been convicted of or pled guilty or nolo
contendre to any felony;
               (b)      Executive has committed one or more acts of theft,
embezzlement or misappropriation against the Company;
               (c)      Executive has failed to substantially perform
Executive’s duties hereunder (other than such failure resulting from Executive’s
incapacity due to physical or mental illness), which failure has not been
remedied within thirty days after written demand for substantial performance was
delivered by the Company which demand specifically identified the manner in
which the Company believes that Executive has not substantially performed
Executive’s duties;
               (d)      Executive has materially breached his obligations under
this Agreement, including without limitation, Sections 6 and 7, which breach was
not remedied within thirty (30) days after written notice was delivered by the
Company which specifically identified the breach that the Company believes has
occurred;
               (e)      Executive has engaged in willful misconduct towards the
Company or in any conduct involving moral turpitude that is detrimental to the
business or the reputation of the Company; or
               (f)      Executive has failed to perform Executive’s duties with
appropriate diligence, effort and skill (other than such failure resulting from
Executive’s incapacity due to physical or mental illness) as reasonably
determined by the Company’s Chief Executive Officer in consultation with the
Board, which failure has not been remedied within thirty days after written
notice of specifying the failure was delivered by the Chief Executive Officer to
Executive.

4



--------------------------------------------------------------------------------



 



          5.6      By Executive For “Good Reason.” Executive may terminate his
employment for good reason upon at least thirty days prior written notice to the
Company. For purposes of this Agreement, “Good Reason” shall mean: (a) the
Company’s material breach of the salary and benefit obligations hereunder, and
either such breach is incurable or, if curable, has not been cured within
fifteen days following receipt of written notice by Executive to the Company of
such breach by the Company; (b) a material, substantial, and permanent reduction
in the authority of Executive without Executive’s prior written consent; (c) a
material change in Executive’s title without Executive’s prior written consent;
(d) Executive’s primary reporting relationship being changed such that Executive
no longer reports to an officer above the rank of Executive Vice President of
the Company without Executive’s prior written consent; (e) a relocation of
Executive’s primary office to a location that would increase Executive’s
commuting distance more than thirty-five (35) miles from Scottsdale, Arizona,
without Executive’s prior written consent; (f) Jonah Shacknai’s employment as
Chief Executive Officer of the Company terminates on or before the second
anniversary of the Effective Date. Executive shall be deemed to have waived
Executive’s right to terminate for “Good Reason” with respect to any such breach
or action if Executive does not notify the Company in writing of such breach or
action within thirty days of such breach or action. The fact that the Company
becomes a subsidiary of another entity, or that the Company’s status changes
from publicly-traded to privately-held, as a result of the change in control,
shall not, by itself, constitute a material reduction in the authority of
Executive, a material adverse change in Executive’s title, or Executive’s
primary reporting relationship being changed such that Executive no longer
reports to an officer above the rank of Executive Vice President of the Company.
          5.7      Severance Payment. In the event Executive’s employment
terminates pursuant to Sections 5.4 (Without Good Reason) or 5.5 (For Cause),
Executive, if requested and able to do so, shall continue to render services to
the Company pursuant to this Agreement until the Effective Date of Termination,
and Executive shall continue to receive Executive’s Base Compensation and
benefits as otherwise provided under this Agreement through the Effective Date
of Termination. Executive shall have no further right to receive compensation,
benefits or other consideration from the Company, and Executive shall not be
entitled to any severance payments or benefits, except as set forth in the final
paragraph of this Section 5.7 or as required by applicable law or the Company’s
pension or welfare benefit plans. The “Effective Date of Termination” shall be
the date of Executive’s Death for a termination under Section 5.1, and the date
specified in the written notice of termination for a termination under
Sections 5.2, 5.3, 5.4, 5.5 or 5.6.
          In the event that Executive’s employment is terminated pursuant to
Section 5.1 (Death), Section 5.2 (Due to Disability), Section 5.3 (Without
Cause), or Section 5.6 (For Good Reason), Executive, if requested and able to do
so, shall continue to render services to the Company pursuant to this Agreement
until the Effective Date of Termination, and Executive or Executive’s Trust or
estate, as applicable, shall continue to receive compensation as provided in
this Agreement through the Effective Date of Termination. Thereafter, Executive
shall be entitled to severance pay and benefits as set forth in subparagraph
(a) through (c) below provided that not later than sixty days following
Executive’s “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and any Treasury Regulations or other guidance issued thereunder
(“Separation from Service”), Executive (or Executive’s trust or estate, as
applicable) executes and delivers, and any revocation

5



--------------------------------------------------------------------------------



 



period required by law has run and Executive has not revoked, a general release
of claims in a form acceptable to the Company in its sole and absolute
discretion, and Executive is not in material breach of any of the provisions of
this Agreement. The Company shall provide Executive with a general release of
claims in a form acceptable to the Company not later than one week following
Executive’s Separation from Service.
               (a)      Amount. In addition to other compensation payable to
Executive for services rendered through the Effective Date of Termination,
subject to Section 5.9, on the sixtieth day after a Separation from Service, the
Company shall pay Executive, as a single severance payment: (i) in the event of
termination under Section 5.1 (Death) or Section 5.2 (Disability), one year’s
Base Compensation; (ii) in the event of termination under Section 5.3 (Without
Cause) or Section 5.6(a)-(e) (For Good Reason), the sum of two times the highest
rate of Executive’s annual Base Compensation in effect during the three years
preceding the Effective Date of Termination, two times the highest annual bonus
received by the Executive for a twelve month fiscal or twelve month bonus year
in the three years preceding the Effective Date of Termination; and a prorated
bonus for the year in which the termination occurs determined by multiplying the
bonus most recently paid (which shall be annualized for any fiscal year of less
than twelve months or year in which Executive received a pro-rated bonus) by a
fraction, the numerator of which is the number of days elapsed in the calendar
year in which the termination occurs as of the Effective Date of Termination,
and the denominator of which is the number of days in the period for which the
most recent bonus was paid; or, in the event of a termination under
Section 5.6(f), the sum of three times the highest rate of Executive’s annual
Base Compensation in effect during the three years preceding the Effective Date
of Termination, three times the highest annual bonus received by the Executive
for a twelve month fiscal or twelve month bonus year in the three years
preceding the Effective Date of Termination; and a prorated bonus for the year
in which the termination occurs determined by multiplying the bonus most
recently paid (which shall be annualized for any fiscal year of less than twelve
months or year in which Executive received a pro-rated bonus) by a fraction, the
numerator of which is the number of days elapsed in the calendar year in which
the termination occurs as of the Effective Date of Termination, and the
denominator of which is the number of days in the period for which the most
recent bonus was paid (as applicable, the “Severance Amount”). In the event of
termination under Section 5.1 (Death) and/or Section 5.2 (Disability), the
Company may elect to provide the Severance Amount directly or through an
insurance benefit. Executive agrees to reasonably cooperate with the Company in
connection with the Company’s efforts to obtain such insurance, if any.
               (b)      Vesting of Equity Awards. In addition to the Severance
Amount, all unvested stock options and restricted stock of the Company held by
the Executive shall immediately vest as of the Effective Date of Termination
(the “Vesting”).
               (c)      Benefits. In addition to the Severance Amount and the
Vesting, subject to Section 5.9, on the sixtieth (60th) day after a Separation
from Service, the Company shall pay to Executive in a single lump sum, an amount
equal to twenty-four times the applicable monthly COBRA premium for Executive
and his covered dependents (the “Severance Benefits”); provided, however, in the
event of a termination pursuant to Section 5.6(f), the Severance Benefits shall
be an amount equal to thirty-six times the applicable monthly COBRA premium for
Executive and his covered dependents. The payment of the Severance Benefits
shall not

6



--------------------------------------------------------------------------------



 



affect Executive’s eligibility to elect to continue health care benefits under
COBRA at Executive’s own expense.
          In the event of a termination pursuant to Section 5.5(c) or (f), on
the thirtieth, sixtieth and ninetieth days after a Separation from Service, the
Company shall pay Executive, as a single severance payment, an amount equal to
one-thirty-sixth (1/36) of the Executive’s Base Compensation as of the Effective
Date of Termination, provided that Executive is not in material breach of any of
the provisions of this Agreement, including without limitation, Sections 6 and
7. This amount shall be in addition to all other compensation payable to
Executive for services rendered through the Effective Date of Termination. In
addition, during the thirty day period following the Executive’s Separation form
Service with the Company, the Company may elect, but shall not be obligated, to
offer to Executive an additional amount equal to the Monthly Payment, defined
below, multiplied by a number selected by the Company that shall be not less
than one nor more than twenty-one (the “Multiplier”). The “Monthly Payment”
shall be equal to: (i) one-twelfth (1/12) of the Executive’s Base Compensation
as of the Effective Date of Termination the highest rate of Executive’s annual
Base Compensation in effect during the three years preceding the Effective Date
of Termination; and (ii) one-twelfth (1/12) of the highest annual bonus received
by the Executive for a twelve month fiscal or twelve month bonus year in the
three years preceding the Effective Date of Termination. The amount, if any, so
offered, shall be referred to as the “Section 5.5 Payment”. If a Section 5.5
Payment is offered, in order to be eligible to receive the Section 5.5 Payment,
within sixty days following the Company’s election to offer a Section 5.5
Payment to Executive, Executive (or Executive’s trust or estate, as applicable)
must execute and deliver, and any revocation period required by law must have
run and Executive must not have revoked, a general release of claims in a form
acceptable to the Company in its sole and absolute discretion, and Executive
must not be in material breach of any of the provisions of this Agreement,
including without limitation, Sections 6 and 7. The Section 5.5 Payment shall be
payable in a number of monthly installments equal to the Multiplier. The first
monthly installment of the Section 5.5 Payment, if any, shall be payable on the
first business day of the fourth month after Executive’s Separation from
Service, and the subsequent installments shall be made on the first business day
of each month thereafter until all installments have been made.
          5.8      Certain Additional Payments. If any payment or benefit
received or to be received by Executive in connection with a change in control
of the Company or termination of Executive’s employment (whether payable
pursuant to the terms of this Agreement, a stock option plan or any other plan
or arrangement with the Company) (the “Total Payments”) will be subject to the
excise tax imposed by Section 4999 of the Code, as amended, the Company will pay
to the Executive, within thirty days of any payments giving rise to excise tax,
an additional amount (the “gross-up payment”) such that the net amount retained
by the Executive, after deduction of any excise tax on the Total Payments and
any federal and state and local income and employment tax and excise tax on the
gross-up payment provided for by this Section 5.8, will equal the total
payments. For purposes of determining the amount of the gross-up payment, the
Executive will be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year that the payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in the state and locality of the Executive’s residence on the date of
termination or the date that excise tax is withheld by the Company, net of the
maximum reduction in federal income taxes that could be obtained by deducting
such state and

7



--------------------------------------------------------------------------------



 



local taxes. For purposes of determining whether any of the Total Payments would
not be deductible by the Company and would be subject to the excise tax, and the
amount of such excise tax, (1) Total Payments will be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all
parachute payments in excess of the base amount within the meaning of
Section 280G(b)(3) will be treated as subject to the excise tax unless, in the
opinion of tax counsel selected by the Company’s independent auditors prior to
the change in control and acceptable to the Executive, such Total Payments (in
whole or in part) are not parachute payments, or such parachute payments in
excess of the base amount (in whole or in part) are otherwise not subject to the
excise tax, and (2) the value of any non-cash benefits or any deferred payment
will be determined by the Company’s independent auditors in accordance with
Sections 280G(d)(3) and (4) of the Code. If the excise tax is subsequently
determined to be less than the amount originally taken into account hereunder,
the Executive will repay to the Company, when such reduction in excise tax is
finally determined, the portion of the gross-up payment attributable to such
reduction. If the excise tax is determined to exceed the amount originally taken
into account hereunder (including by reason of any payment, the existence or
amount of which cannot be determined at the time of the gross-up payment), the
Company will make an additional gross-up payment in respect of such excess (plus
any interest payable with respect to such excess) when such excess if finally
determined.
          5.9      Compliance With Internal Revenue Code Section 409A.
               (a)      Short-Term Deferral Exemption. This Agreement is not
intended to provide for any deferral of compensation subject to Code
Section 409A and, accordingly, the benefits provided pursuant to this Agreement
are intended to be paid not later than the later of: (i) the fifteenth day of
the third month following Executive’s first taxable year in which such benefit
is no longer subject to a substantial risk of forfeiture, and (ii) the fifteenth
day of the third month following the first taxable year of the Company in which
such benefit is no longer subject to a substantial risk of forfeiture, as
determined in accordance with Code Section 409A and any Treasury Regulations and
other guidance issued thereunder. The date determined under this subsection is
referred to as the “Short-Term Deferral Date.”
               (b)      Compliance with Code Section 409A. Notwithstanding
anything to the contrary herein, in the event that any benefits provided
pursuant to this Agreement are not actually or constructively received by the
Executive on or before the Short-Term Deferral Date, to the extent such benefit
constitutes a deferral of compensation subject to Code Section 409A, then: (i)
subject to clause (ii), such benefit shall be paid upon Executive’s Separation
from Service, with respect to the Company and its affiliates, and (ii) if
Executive is a “specified employee,” as defined in Code
Section 409A(a)(2)(B)(i), with respect to the Company and its affiliates, such
benefit shall be paid upon the date which is six months after the date of
Executive’s Separation from Service (or, if earlier, the date of Executive’s
death). In the event that any benefit provided for in this Agreement is subject
to this subsection, such benefit shall be paid on the sixtieth day following the
payment date determined under this subsection, and shall be made subject to the
requirements of Section 5.7.

8



--------------------------------------------------------------------------------



 



          5.10      No Duty to Mitigate
          Executive shall be entitled to the full severance benefits provided
under this Section 5, without regard to Executive’s efforts or lack of efforts
to obtain alternative employment, and the severance benefits provided to
Executive shall not be reduced by any amounts earned by Executive from any other
source.
          5.11      Other Severance Benefits.
          To the extent Executive is entitled to receive any severance or
similar payment and/or benefits under both the Medicis Pharmaceutical
Corporation Amended and Restated Executive Retention Plan (the “Retention Plan”)
and this Agreement, Executive shall receive the greater of the payments and/or
benefits under this Agreement or the Retention Plan, but shall not be entitled
to receive both; provided, however, that the timing and form of payment and/or
benefits shall be governed by this Agreement to the extent such payment or
benefit is in lieu of any payment or benefit under this Agreement (determined
based upon the timing and form of payment and/or benefit that would otherwise
have been provided under this agreement).
6.      CONFIDENTIALITY
          During the Term, Executive will have access to and become acquainted
with various information relating to the Company’s business operations,
including customer and supply lists, customer files, marketing data, business
plans, strategies, employee lists, contracts, financial records and accounts,
products in development, product plans, projections and budgets, and similar
information. Executive agrees that to the extent such information is not
generally known to or available to the public and/or the industry, and gives the
Company an advantage over competitors who do not know of or use such
information, such information and documents constitute “Confidential
Information” of the Company. Executive further agrees that any documents
relating to the business of the Company, whether they are prepared by Executive
or come into Executive’s possession in any other way, are owned by the Company,
shall remain the exclusive property of the Company, and must be returned to the
Company upon termination of employment. Executive shall not use any Confidential
Information of the Company, directly or indirectly, for Executive’s own benefit,
or the benefit of any person or entity other than the Company, nor shall
Executive disclose Confidential Information to any person or entity other than
the Company and its employees, either during the Term or at any time thereafter,
except as may be appropriate for Executive to perform his duties as an employee,
officer and/or director, directly or indirectly, of the Company. In the event
Executive violates this provision during any period in which he is receiving
severance under Section 5.7 of this Agreement, in addition to any other remedies
the Company may have, the Company may terminate the Severance Payments, Vesting
and Severance Benefits under Section 5.7.
7.      NON-SOLICITATION/NON-COMPETITION
          7.1      Non-Solicitation. For a period of one year following the date
Executive’s employment hereunder is terminated, Executive shall not solicit or
induce any of the Company’s employees, agents or independent contractors to end
their relationship with the Company, or

9



--------------------------------------------------------------------------------



 



recruit, solicit or otherwise induce any such person to perform services for
Executive, or any other person, firm or company.
          7.2      Non-Competition.
               (a)      Executive acknowledges that the Company does business
throughout the world. During the Term, and throughout the Post-Termination
Non-Compete Period, as defined in Section 7.2(b) below, unless Executive’s
employment is terminated under Sections 5.2, 5.3 or 5.6 following a change of
ownership or effective control within the meaning of Section 280G of the Code
and the regulations thereunder, Executive shall not, directly or indirectly,
serve as an employee, consultant, officer, director, lender, investor,
shareholder, partner, manager or member of any person or entity, or own or act
as a sole proprietor of a business that engages in the production of
dermatological or facial aesthetic products, or similar business (a
“Competitor”), during that period in any County of the State of Arizona, any of
the States of the United States of America, any country in Europe, other than
the Company or its affiliates, or as approved in advance in writing by the CEO
of the Company or the Board; provided, however, that Executive’s passive
ownership of less than one percent (1%) of the publicly traded securities of any
publicly traded entity that engages in the production of dermatological or
facial aesthetic products, or similar business, with a market capitalization
greater than $500,000,000 at the time of Executive’s investment shall not
violate this Section 7.2. Notwithstanding the foregoing, it shall not be a
violation of this Section 7.2 for Executive to provide services as an employee,
consultant, officer, partner, manager or member of one or more Competitors
totaling not more than 20 hours in the aggregate during any month and not more
than 150 hours in the aggregate during any 12-month period in any such capacity;
provided, that (1) Executive voluntarily resigns from the Company pursuant to
Section 5.4 on or after the date Executive reaches the age of 63 and
(2) Executive provides the Company with a written certification that Executive
does not intend to provide full-time services as an employee, consultant,
officer, partner, manager or member of any Competitor.
               (b)      For purposes of this Section 7.2, “Post-Termination
Non-Compete Period” shall mean the twenty four (24) month period following the
Effective Date of Termination; provided, however, that “Post-Termination
Non-Compete Period” shall mean (i) the three month period immediately following
the Effective Date of Termination, if Executive is terminated under
Section 5.5(c) or (f) and Executive is not offered a Section 5.5 Payment of any
amount, or (ii) the number of months immediately following the Effective Date of
Termination equal to the Multiplier plus three months, if Executive is
terminated under Section 5.5(c) or (f) and the Section 5.5 Payment is offered to
the Executive.
               (c)      In the event Executive violates this Section 7.2 during
any period in which he is receiving severance under Section 5.7 of this
Agreement, in addition to any other remedies the Company may have, the Company
may terminate the Severance Payments, Vesting and Severance Benefits under
Section 5.7. Executive acknowledges that these restrictions shall not prevent or
unduly restrict Executive from practicing his profession, or cause him economic
hardship.

10



--------------------------------------------------------------------------------



 



8.      ARBITRATION AGREEMENT
          8.1      Claims Subject to Arbitration. Any controversy, dispute or
claim between Executive and the Company, or its parents, subsidiaries,
affiliates and any of their officers, directors, agents or other employees,
shall be resolved by binding arbitration, at the request of either party.
          The arbitrability of any controversy, dispute or claim under this
Agreement shall be determined by application of the substantive provisions of
the Federal Arbitration Act (9 U.S.C. sections 1 and 2) and by application of
the procedural provisions of Arizona law, except as provided herein. Arbitration
shall be the exclusive method for resolving any dispute and all remedies
available from a court of competent jurisdiction shall be available; provided,
however, that either party may request provisional relief from a court of
competent jurisdiction, if such relief is not available in a timely fashion
through arbitration.
          The claims which are to be arbitrated include, but are not limited to
any claim arising out of or relating to this Agreement or the employment
relationship between Executive and the Company, claims for wages and other
compensation, claims for breach of contract (express or implied), claims for
violation of public policy, wrongful termination, tort claims, claims for
unlawful discrimination and/or harassment (including, but not limited to, race,
religious creed, color, national origin, ancestry, physical disability, mental
disability, gender identity or expression, medical condition, marital status,
age, pregnancy, sex or sexual orientation) to the extent allowed by law, and
claims for violation of any federal, state, or other government law, statute,
regulation, or ordinance, except for claims for workers’ compensation and
unemployment insurance benefits. This Agreement shall not be interpreted to
provide for arbitration of any dispute that does not constitute a claim
recognized under applicable law.
          8.2      Selection of Arbitrator. The Executive and the Company will
select a single neutral arbitrator by mutual agreement. If the Executive and the
Company are unable to agree on a neutral arbitrator within thirty days of a
demand for arbitration, either party may elect to obtain a list of arbitrators
from the Judicial Arbitration and Mediation Service (“JAMS”) or the American
Arbitration Association (“AAA”), and the arbitrator shall be selected by
alternate striking of names from the list until a single arbitrator remains. The
party initiating the arbitration shall be the first to strike a name.
          8.3      Demand for Arbitration. The demand for arbitration must be in
writing and must be made by the aggrieved party within the statute of
limitations period provided under applicable State and/or Federal law for the
particular claim(s). Failure to make a written demand within the applicable
statutory period constitutes a waiver of the right to assert that claim in any
forum.
          8.4      Location of Arbitration. Arbitration proceedings will be held
in Scottsdale, Arizona.
          8.5      Choice of Law. The arbitrator shall apply applicable State
and/or Federal substantive law to determine issues of liability and damages
regarding all claims to be arbitrated, and shall apply the Federal Rules of
Evidence to the proceeding.

11



--------------------------------------------------------------------------------



 



          8.6      Discovery. The parties shall be entitled to conduct
reasonable discovery and the arbitrator shall have the authority to determine
what constitutes reasonable discovery. The arbitrator shall hear motions for
summary judgment/adjudication as provided in the Federal Rules of Civil
Procedure.
          8.7      Written Opinion and Award. Within thirty days following the
hearing and the submission of the matter to the arbitrator, the arbitrator shall
issue a written opinion and award which shall be signed and dated. The
arbitrator’s award shall decide all issues submitted by the parties, and the
arbitrator may not decide any issue not submitted. The opinion and award shall
include factual findings and the reasons upon which the decision is based. The
arbitrator shall be permitted to award only those remedies in law or equity
which are requested by the parties and allowed by law.
          8.8      Appeals. The final award may be appealed to another
arbitrator who will be chosen by the parties in the same manner as the original
arbitrator. All the rules governing judicial appeals of judgments from the
Federal District Court for the State of Arizona, the Ninth Circuit Court of
Appeals shall apply to any appeal of this award, including but not limited to
the time frames, deadlines and the standards of review.
          8.9      Costs of Arbitration. The cost of the arbitrator and other
incidental costs of arbitration that would not be incurred in a court proceeding
shall be borne by the Company. The parties shall each bear their own costs and
attorneys’ fees in any arbitration proceeding, provided, however, that the
arbitrator shall have the authority to require either party to pay the costs and
attorneys’ fees of the other party to the extent permitted under applicable
federal or state law, as a part of any remedy that may be ordered.
          8.10      Waiver of Right to Jury. Both the Company and Executive
understands that by using arbitration to resolve disputes they are giving up any
right that they may have to a judge or jury trial with regard to all issues
concerning employment or otherwise covered by this Section 8.
9.      GENERAL PROVISIONS
          9.1      Assignment; Binding Effect. Neither the Company nor Executive
may assign, delegate or otherwise transfer this Agreement or any of their
respective rights or obligations hereunder without the prior written consent of
the other party, except in the case of Executive’s death. Any attempted
prohibited assignment or delegation shall be void. This Agreement shall be
binding upon and inure to the benefit of any permitted successors or assigns of
the parties and the heirs, executors, administrators and/or personal
representatives of Executive.
          9.2      Notices. All notices, requests, demands and other
communications that are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy, electronic or
digital transmission method with electronic confirmation of receipt; the day
after it is sent, if sent for next-day delivery to a domestic address by
recognized overnight delivery service (e.g., FedEx); and upon receipt, if sent
by certified or registered mail, return receipt requested. In each case notice
shall be sent to:

12



--------------------------------------------------------------------------------



 



     
If to the Company:
  Medicis Pharmaceutical Corporation
 
  8125 North Hayden Road
 
  Scottsdale, AZ 85258
 
  Attention: Chief Executive Officer
 
  Facsimile: 602-808-3875
 
   
If to Executive:
  Jason D. Hanson
 
  8125 North Hayden Road
 
  Scottsdale, AZ 85258
 
  Fax: 602-778-6408

          Any party may change its address for the purpose of this Section 9.2
by giving the other party written notice of its new address in the manner set
forth above.
          9.3      Entire Agreement. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof, and
supersedes all prior agreements; provided, however, that this Agreement shall
supplement, not supersede, any prior agreements concerning the Confidential
Information or other intellectual property of the Company, and any conflicts or
inconsistencies between such agreements shall be resolved so that the provision
providing greater rights to the Company shall prevail.
          9.4      Amendments; Waivers. This Agreement may be amended or
modified, and any of the terms and covenants may be waived, only by a written
instrument executed by the parties hereto, or, in the case of a waiver, by the
party waiving compliance. Any waiver by any party in any one or more instances
of any term or covenant contained in this Agreement shall neither be deemed to
be nor construed as a further or continuing waiver of any such term or covenant
of this Agreement.
          9.5      Provisions Severable. In case any one or more provisions of
this Agreement shall be invalid, illegal or unenforceable, in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not, in any way, be affected or impaired thereby. If any provision
hereof is determined by any court of competent jurisdiction to be invalid or
unenforceable by reason of such provision extending the covenants and agreements
contained herein for too great a period of time or over too great a geographical
area, or being too extensive in any other respect, such provision shall be
interpreted to extend only over the maximum period of time and geographical
area, and to the maximum extent in all other respects, as to which it is valid
and enforceable, all as determined by such court in such action.
          9.6      Attorney’s Fees. If any legal action, arbitration or other
proceeding, is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach or default in connection with any of the provisions of
this Agreement, each of the parties hereto shall be responsible for payment of
their own attorneys’ fees and other costs incurred by them in that action or
proceeding, without regard to whomever is the prevailing party in such action or
proceeding with respect to such claims, except as otherwise provided in
Section 8.

13



--------------------------------------------------------------------------------



 



          9.7      Governing Law. This Agreement shall be construed, performed
and enforced in accordance with, and governed by the laws of the State of
Arizona without giving effect to the principles of conflict of laws thereof.
          9.8      Non-Disparagement. During Executive’s employment and
thereafter, Executive and the Company agree to represent Executive and the
Company in a positive light and not to disparage or in any other way communicate
to any person or entity any negative information or opinion concerning each
other, or the Company’s parents, subsidiaries and affiliates, or any of their
partners, members, shareholders, officers, directors, employees or agents, or
any of them. This provision shall not prohibit Executive or the Company from
making any statements or taking any actions required by law, or reporting any
actions or inactions Executive or the Company believe to be unlawful. This
provision shall not be interpreted to require or encourage Executive or the
Company to make any misrepresentations.
          9.9      Return of Property. Upon termination of Executive’s
employment, Executive shall return to the Company any and all Company property,
materials, or equipment in his or her possession, including, without limitation,
Company property described in Section 6.
          9.10      Cooperation. During Executive’s employment with the Company
and thereafter, Executive agrees to cooperate with the Company and its agents,
accountants and attorneys concerning any matter with which Executive was
involved during his employment. Such cooperation shall include, but not be
limited to, providing information to, meeting with and reviewing documents
provided by the Company and its agents, accountants and attorneys during normal
business hours or other mutually agreeable hours upon reasonable notice and to
make himself available for depositions and hearings, if necessary and upon
reasonable notice. If Executive’s cooperation is required after the termination
of Executive’s employment, the Company shall reimburse Executive for any out of
pocket expenses incurred in and any wages lost by Executive for time spent
performing his obligations hereunder.
          9.11      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument.
          9.12      Headings. The headings contained in this Agreement are
provided solely for the Parties’ convenience and shall not be deemed to alter
the meaning of the text of the Agreement.
          9.13      Survival. Sections 6, 7, 8, and 9 shall survive the
termination of this Agreement. If Executive becomes entitled to the Severance
Payment, Vesting and Severance Benefits under Section 5.7 and/or payments under
Section 5.8 in connection with the termination of this Agreement, the Company’s
obligation to make such payments and provide such benefits shall survive the
termination of this Agreement.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first written above.

              THE COMPANY:    
 
            Medicis Pharmaceutical Corporation,
a Delaware corporation    
 
           
 
   /s/ Jonah Shacknai    July 27, 2006              
By:
  Jonah Shacknai   Date    
Its:
  Chairman of the Board of Directors and Chief Executive Officer        
 
           
 
            EXECUTIVE:        
 
           
 
   /s/ Jason D. Hanson    July 27, 2006               Jason D. Hanson   Date    

15